 
Exhibit 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
 
This Executive Employment Agreement (“Agreement”) is entered into as of this
date of December 1, 2016, by and between TRACK GROUP, INC., a Delaware
corporation (“Company”) and Derek Cassell, an individual resident of the State
of Illinois (“Executive”).
 
WHEREAS, Executive has been employed by the Company since June 2014 and his
employment has been governed by the Executive Employment Agreement dated
December 1, 2012 between the Executive and Emerge Monitoring, Inc., which was
acquired by the Company in June 2014 (the “Emerge Agreement”);
 
WHEREAS, the Company and the Executive are desirous of continuing Executive’s
employment pursuant to the terms of this Agreement, superseding all previous
agreements both oral and written.
 
NOW, THEREFORE, the parties hereto agree as follows:
 
1. Employment. Company hereby agrees to employ Executive as its President and
Executive hereby accepts such employment in accordance with the terms of this
Agreement and the terms of employment applicable to regular employees of
Company. In the event of any conflict or ambiguity between the terms of this
Agreement and terms of employment applicable to regular employees, the terms of
this Agreement shall be definitive. Executive’s duties shall be performed at the
Company’s offices in Romeoville, Illinois. The parties acknowledge that
Executive will be required to travel in connection with the performance of his
duties.
 
2. Duties of Executive. During the Employment Term as defined in Paragraph 5,
Executive will perform his duties faithfully and to the best of his ability and
will devote his full business efforts and time during normal working hours to
the Company. Executive will report to the Chief Executive Officer of the
Company. Executive shall be responsible for duties typical of the office held by
the Executive including but not limited to, worldwide sales, customer relations
and operations for the Company’s products and services. Furthermore, Executive
shall perform such other duties and projects as may be assigned by the Chief
Executive Officer of the Company or the Board of Directors of the Company that
are consistent with his position.
 
3. Compensation. Executive shall be paid compensation during the Employment Term
as follows:
 
A. A base salary of $240,000.00 per calendar year, payable in installments
according to the Company’s regular payroll schedule. The base salary shall be
effective retroactively to October 1, 2016.
 

B. Subject to the approval of the Board of Directors, you will be granted an
incentive stock option/warrant to purchase One Hundred Thousand (100,000)
registered shares of Company common stock issued pursuant to the Company’s 2012
Equity Compensation Plan. The option/warrant will be issued at an exercise price
equal to the closing sale price of the Company’s common stock as shown on the
OTC as of the date this Agreement is executed and ratified by the Board of
Directors. The option will be subject to the terms and conditions of the warrant
agreement, a copy of which is attached hereto as Exhibit “A”, and the Company’s
2012 Equity Compensation Plan, which will include, among other things, a vesting
schedule. Vesting shall be as follows: fifty percent (50%) of the options shall
vest on September 30, 2017 and the remaining options shall vest on September 30,
2018. The warrant agreement shall contain a cashless exercise provision and
piggyback registrations rights. In the event of Executive’s death, vested
options/warrants shall be exercisable by Executive’s estate.
 
C. Executive shall continue as a full participant in any Employee Bonus Plan and
any Equity Compensation Plan instituted by the Company (“the Plans”). Such Plans
shall allow Executive to earn: (i) a variable cash bonus based on individual and
Company performance and achieving specific Company milestones, and (ii)
additional restricted shares/units of the Company Common Stock based on
individual performance and achieving specific Company milestones. Details the
Plans are set forth on Exhibit “B” attached hereto.
 
 
-1-

 
 
4. Benefits.
 
A. Holidays and Personal Time. Executive shall be entitled to paid holidays and
personal time off in accordance with the Company’s holiday and personal time off
policies but not less than twenty (20) days of each calendar year during the
Employment Term, (as prorated for partial years) with the time and duration of
any specific personal time off mutually and reasonably agreed to by the parties
hereto.
 
B. Medical, Dental and Group Life Insurance. Company agrees to include Executive
in the group medical, dental and hospital plan of the Company and provide group
life insurance for Executive. These practices and procedures are subject to
change upon mutual agreement.
 
C. Expense Reimbursement. Executive shall be entitled to reimbursement for all
reasonable expenses, including travel, temporary housing, and entertainment,
incurred by Executive in the performance of Executive’s duties, including
pre-employment travel expenses relating to interviewing that have been submitted
to the Company. Executive will maintain records and written receipts and shall
follow all Company policies and procedures for reimbursement of expenses.
 
5. Term, Termination and Severance.
 
A. Employment Term of Agreement. The Employment Term of this Agreement shall
commence on October 1, 2016 and shall continue in effect until terminated by
either party in accordance with the provisions of this Section 5.
 
B. Termination and Severance:
 
(I) Definitions:
 
(i) Cause. For purposes of this Agreement, “Cause” shall mean (a) Executive’s
continued violations of Executive’s obligations which are demonstrably willful
or deliberate on Executive’s part after there has been delivered to Executive a
written demand for performance from the Company which describes the basis for
the Company’s belief that Executive has not substantially performed his/her
duties, (b) Executive’s engagement in willful misconduct which is injurious to
the Company or its subsidiaries, (c) Executive’s commission of a felony, an act
of fraud against or the misappropriation of property belonging to the Company or
its subsidiaries, (d) Executive’s breaching in any material respect, the terms
of any confidentiality or proprietary information agreement between Executive
and the Company, or (e) Executive’s commission of a material violation of the
Company’s standards of employee conduct.
 
(ii) Involuntary Termination Other than for Cause. “Involuntary Termination
Other than for Cause” shall mean (a) without the Executive’s express written
consent, a reduction in Executive’s job title or reporting relationships, (b)
without the Executive’s express written consent a substantial reduction in
Executive’s duties, authority and responsibilities, as determined immediately
prior to such reduction or removal of the Executive from such position and
responsibilities, unless the Executive is provided with a comparable position
(i.e., a position of equal or greater organization level, title, reporting
relationship, duties, authority, compensation and status; (c) without the
Executive’s express written consent, a substantial reduction in the Executive’s
Base Salary, bonus or equity compensation, or benefits, of greater than ten
percent (10%) compared to Executive’s Base Salary, bonus or equity compensation,
or benefits, in effect immediately prior to such reduction; (e) any termination
of the Executive by the Company without Cause or any purported termination for
which the grounds relied upon by the Company are not valid.; or (f) the
expiration of, or decision of the Company, to not renew the Employment Term or
any extension term; or
 
II. If Executive’s employment with the Company terminates as a result of an
Involuntary Termination Other than for Cause, in addition to Accrued Obligations
as defined below, the Executive shall be entitled to receive the following
severance and other benefits.
 
(i) Restricted Stock, Warrants and Option Vesting. All Restricted Stock,
Warrants and Options shall become one hundred percent (100%) vested and fully
exercisable and the Company shall have no repurchase right. All Restricted
Stock, Warrants and Options shall contain a cashless exercise provision for
Executive’s acquisition of the Stock, Warrants and/or Options, and piggyback
registrations rights.
 
 
-2-

 
 
(ii) Severance Payment. Executive shall receive a cash payment equal to twelve
(12) months of Executive’s Base Annual Salary (at the Executive’s highest Base
Annual Salary) plus annual bonus compensation, at the time of the Executive’s
highest compensation level, if such bonus is earned prior to his employment with
the Company terminating. The Severance Payment shall be payable over 26 equal
bi-weekly installments over a 52 week period in accordance with the Company’s
regular pay-roll schedule.
 
(iii) COBRA Benefits. “COBRA” as used herein shall mean the Consolidated Omnibus
Budget Reconciliation Act of 1986, as amended. Executive shall receive a lump
sum payment in an amount equal to the cost of COBRA continuation for a period of
not less than twelve (12) months.
 
Accrued Obligations means (i) any base salary earned but not paid through the
date of termination; (ii) any compensation deferred by Executive prior to his
termination of employment and not paid by the Company (all of which will be paid
in accordance with the terms of and at the time provided in the underlying
deferral arrangement); (iii) any amounts or benefits owing to Executive under
the then applicable benefit plans of the Company; (iv) any bonus compensation
earned, but not yet paid; and (v) any amounts owing to Executive for
reimbursement of expenses properly incurred by Executive prior to the date of
termination and which are reimbursable in accordance with Paragraph 4(c).
 
6. Voluntary Termination; Termination for Cause. If Executive’s employment with
the Company terminates voluntarily by Executive or for Cause by the Company,
then Executive is not eligible for any benefits under this Agreement (except as
to Accrued Obligations and amounts already earned and/or stock options, warrants
and/or restricted stock already vested at that time). If Executive voluntarily
terminates his employment with the Company he shall provide written notice to
the Company Chief Executive Officer at least forty-five (45) days prior to
terminating such employment.
 
7. Disability; Death. If Executive's employment terminates by reason of the
Executive's death, or by reason of Executive's Disability, then Executive’s
estate or heirs shall be entitled to receive the Accrued Obligations and
Severance Payment and other benefits set forth in paragraph 5 herein.
 
8. Proprietary Information. During the term of this Agreement and thereafter,
Executive shall not, without the prior written consent of the Company’s Board of
Directors, disclose or use for any purpose (except in the course of his/her
employment under this Agreement and in furtherance of the business of the
Company or its subsidiaries) any confidential information or proprietary data of
the Company. As an express condition of the Executive’s employment with the
Company, the Executive agrees to execute the confidentiality agreement attached
hereto as Exhibit “C”.
 
9. Non-Competition. Executive acknowledges that the nature of the Company’s
business is such that if Executive were to become employed by, or substantially
involved in, the business of a competitor the Company during the twelve (12)
months following the termination of Executive’s employment, would cause
substantial and irreparable harm to the Company. Thus, to protect the Company’s
goodwill, trade secrets and confidential information, Executive agrees and
acknowledges that Executive will not directly or indirectly engage in (whether
as an employee, consultant, agent, proprietor, principal, partner, stockholder,
corporate officer, director or otherwise), nor have any ownership interest in or
participation in the financing, operation, management or control of, consulting
with, any firm, corporation or business that competes with the Company in the
electronic, GPS or alcohol monitoring of people within the corrections or law
enforcement sectors, such competitors include but are not limited to, the
following entities and their respective subsidiaries: The Geo Group, Inc.,
Numerex Corp., 3M Company, Corrisoft LLC, Outreach Smartphone Monitoring, LLC,
and Securus Technologies. For this purpose, ownership of no more than one-half
of one percent (.5%) of the outstanding voting stock of a publicly traded
corporation shall not constitute a violation of this provision.
 
 
-3-

 
 
10. Right to Advice of Counsel/Compliance with Code Section 409A. The Executive
acknowledges that he has consulted with counsel and/or tax advisors and is fully
aware of his/her rights and obligations under this Agreement. Notwithstanding
any provision in this Agreement to the contrary: (i) the relevant provisions of
this Agreement shall be construed in a manner so as to be exempt from or to
comply with Section 409A of the Internal Revenue Code of 1986, as amended from
time to time, and regulations and other interpretative guidance issued
thereunder, including without limitation any regulations or other guidance that
may be issued after the date of this Agreement. To the extent required to carry
out such intent:
 
(a) The terms used herein will be interpreted to comply with the requirements of
Section 409A, including (without limitation) that a termination of employment
must constitute a “separation from service,” as such term is defined in Section
409A.
 
(b) Neither the Company nor Executive shall have the right to accelerate or
defer the delivery of payments except in accordance with Section 409A.
 
(c) Executive’s right to receive installment payments will be treated as a right
to receive a series of separate and distinct payments.
 
(d) With regard to any provision herein that provides for reimbursement of costs
and expenses or in-kind benefits (i) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit,
(ii) the amount of expenses eligible for reimbursement, or in-kind benefits,
provided during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) such payments shall be made on or before the last day of the taxable
year following the taxable year in which the expense was incurred.
 
(e) No payment shall be subject to offset by any other payment unless otherwise
permitted by Section 409A.
 
(f) Notwithstanding any other payment schedule provided herein, if Executive is
identified on the date of termination as a “specified employee” within the
meaning of Section 409A(a)(2)(B), then any payment that is considered
nonqualified deferred compensation subject to Section 409A, and payable on
account of a “separation from service,” will be made on the date that is the
earlier of (A) the expiration of the six (6)-month period beginning on the date
of Executive’s “separation from service”, and (B) Executive’s death (the “Delay
Period”) to the extent required under Section 409A. Upon the expiration of the
Delay Period, all payments delayed pursuant to this subsection (whether they
would have otherwise been payable in a single sum or in installments in the
absence of such delay) will be paid to Executive in a lump sum, and all
remaining payments due under this Agreement will be paid or provided in
accordance with the normal payment dates specified for them herein. For purposes
of Section 409A, Executive’s right to receive any installment payment pursuant
to this Agreement will be treated as a right to receive a series of separate and
distinct payments.
 
11. Assignment. This Agreement and all rights under this Agreement shall be
binding upon, inure to the benefit of, and be enforceable by the parties hereto
and their respective personal or legal representatives, executors,
administrators, heirs, distributes, devisees, legatees, successors and assigns.
This Agreement is personal in nature, and neither of the parties to this
Agreement shall, without consent of the other (which consent will not be
unreasonably withheld), assign or transfer this Agreement or any right or
obligation under this Agreement to any other person or entity. If the Executive
should die while any amounts are still payable to the Executive hereunder, all
such amounts shall be paid in accordance with the terms of this Agreement to
Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.
 
12. Notices. All notices, requests, demands and other communications called for
hereunder shall be in writing and shall be deemed given (i) on the date of
delivery, or if earlier (ii) one (1) day after being sent by a well-established
commercial overnight service, or (iii) three (3) days after being mailed by
registered or certified mail, return receipt requested, prepaid and addressed to
the parties or their successors at the following addresses, or at such other
addresses as the parties may later designate in writing:
 
 
-4-

 
 
 If to the Executive:
 Derek Cassell

 
 {at Executive’s most recent address on file with the Company}

 
If to the Company:
 Attn: Chief Executive Officer
 Track Group, Inc.
 1215 W. Lakeview Court
 Romeoville, IL 60446

                                 

       Or such other addresses or to the attention of such other person as the
recipient party has previously furnished to the other party in writing in
accordance with this paragraph.
 
13. Notice of Termination by the Company. Any termination by the Company of
Executive’s employment with the Company shall be communicated by a notice of
termination to Executive at least forty-five (45) days prior to the date of such
termination. Such notice shall indicate the specific termination provision or
provision in this Agreement relied upon (if any), shall set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination
under the indicated provisions, and shall specify the termination date, and
shall specify the amounts and type of compensation and benefits to be provided
to Executive as a result of the termination.
 
14. Waiver. Failure or delay on the part of either party hereto to enforce any
right, power, or privilege hereunder shall not be deemed to constitute a waiver
thereof. Additionally, a waiver by either party or a breach of any promise
hereof by the other party shall not operate as or be construed to constitute a
waiver of any subsequent waiver by such other party.
 
15. Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.
 
16. Integration. This Agreement, together with any attached exhibits, represents
the entire agreement and understanding between the parties as to the subject
matter herein and supersedes all prior or contemporaneous agreements whether
written or oral. No waiver, alteration, or modification of any provision of this
Agreement will be binding unless in writing and signed by duly authorized
representatives of the parties hereto. In no way limiting the foregoing, the
parties acknowledge and agree that the Emerge Agreement is null and void and
this Agreement supersedes the Emerge Agreement.
 
17. Headings. The headings of the paragraphs contained in this Agreement are for
reference purposes only and shall not in any way affect the meaning or
interpretation of any provision of this Agreement.
 
18. Applicable Law and Dispute Resolution. This Agreement shall be governed by
and construed in accordance with the internal and substantive laws, and not the
choice of law rules, of the State of Delaware. Any controversy or claim arising
out of relating to this Agreement which cannot be settled by good faith
negotiation between the parties shall be settled by binding arbitration
administered by the American Arbitration Association (“AAA”) under its
Employment Arbitration Rules and Procedures (such rules and procedures being
incorporated herein by reference). Such arbitration shall be submitted to a
single arbitrator appointed by the AAA. Such arbitrator must be an attorney with
a minimum of 10 years of experience in employment matters. The prevailing party
in the arbitration shall be entitled to recover its reasonable costs, attorney
fees and out of pocket expenses relating to the arbitration. Both parties agree
that the procedures outlined in this paragraph are the exclusive methods of
dispute resolution. Unless otherwise agreed by the parties any arbitration shall
be held in the Chicago, Illinois metro area.
 
19. Counterparts. This Agreement may be executed in one or more counterparts,
none of which need contain the signature of more than one party hereto, and each
of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.
 
20. Tax Withholding. All payments made pursuant to this Agreement will be
subject to withholding of applicable taxes so long as such withholding is
reasonable and consistent with the Company’s normal practices.


 
-5-

 
 
IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by their duly authorized officers, as of the day and year first
above written.
 
 Track Group, Inc.
 Executive
 
 
 By: /s/                                           

  /s/                                    

 GuyDubois
 Derek Cassell
 Chief Executive Officer
 Chairman of the Board
  
 
 Date:  
 Date:

 
 
 
-6-

 
 
EXHIBIT “A”
Warrant Agreement Form
 
 
 
A-1

 
 
EXHIBIT “B”
Executive Bonus Formula
 
 
 
B-1

 
 
EXHIBIT “C”
Confidentiality Agreement
 
 
 
C-1
